HOWELL, J.
The petitioners herein challenge the ballot title relating to the proposed constitutional amendment on land use planning and zoning. In Allison v. Paulus, 280 Or 197, 570 P2d 368 (1977), decided this date, we approved and certified to the Secretary of State the following ballot title:
" LAND USE PLANNING, ZONING CONSTITUTIONAL AMENDMENT
"Nullifies Land Conservation Development Commission adopted planning goals, guidelines. Cities, counties must adopt comprehensive plans, have all land use regulating authority, except: Legislature must prescribe planning, zoning, notice procedures, advisory goals; may establish advisory commission, regulate statewide significant activities, regulate use in statewide concern geographic areas. Landowner injury compensation sometimes required. Voter approval required before new regional planning districts organized; actions implemented by city/county ordinances. State, local land use legislative acts subject to referendum.”
We have considered petitioners’ suggested ballot title. However, as we stated in Allison, after consideration of the complexity of the measure and the 75-word limitation, we believe that the above ballot title constitutes a concise and impartial statement of the purpose of the measure.
Petition dismissed.